       Case: 3:19-cv-01259-JZ Doc #: 29 Filed: 02/18/20 1 of 2. PageID #: 146




                               UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION


                                                      Case No.: 3:19-cv-01259-JZ
RODNEY CLARK; DONNA CLARK

               Plaintiffs,                            STIPULATION OF DISMISSAL

               vs.

APPLIED BANK

              Defendant.



       Pursuant to Federal Rule of Civil Procedure 41, Plaintiffs Rodney and Donna Clark and

Defendant Applied Bank (“Applied”), by and through undersigned counsel, hereby stipulate that

this action and all claims and defenses asserted therein be dismissed with prejudice as to Applied.

Each party shall bear their own costs and attorneys’ fees.




                                                      RESPECTFULLY SUBMITTED,

                                                      PRICE LAW GROUP, APC

Date: February 18, 2020



 PRICE LAW GROUP, APC                           SESSIONS, FISHMAN, NATHAN & ISRAEL

 By: /s/David A Chami                           By: /s/Andrew E. Cunningham
 David A. Chami                                 Andrew E. Cunningham
 8245 N. 85th Way                               141 West Jackson Boulevard, Suite 3550
 Scottsdale, AZ 85258                           Chicago, IL 60604
 T: (818) 600-5515                              T: (312) 578-0992
 F: (818) 600-5415                              F: (877) 334-0661
 E: david@pricelawgroup.com                     E: acunningham@sessions.legal
 Attorney for Plaintiffs
 Rodney and Donna Clark



                                                -1-
       Case: 3:19-cv-01259-JZ Doc #: 29 Filed: 02/18/20 2 of 2. PageID #: 147




                                               James K. Schultz
                                               1545 Hotel Circle South, Suite 150
                                               San Diego, CA 92108
                                               T: (619) 296-2018
                                               F: (877) 334-0061
                                               E: jschultz@sessions.legal
                                               Attorneys for Defendant
                                               Applied Bank




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 18, 2020, I electronically filed the foregoing with the

Clerk of the Court using the ECF system, which will send notice of such filing to all attorneys of

record in this matter.



       /s/Jacey Gutierrez




                                               -2-
